Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 02/05/2021 has a total of 30 claims pending in the application; there are 4 independent claims and 26 dependent claims, all of which are ready for examination by the examiner.      
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 19 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites the limitation “A method for wireless communications at a user equipment (UE), 2comprising:”, which makes the preamble of the claim broad to whether the claim is a method or a user equipment. Examiner suggest amending the preamble to recite “A method for wireless communications at a user equipment (UE), the method 2comprising:”.
Claim 19, recites the limitation “An apparatus for wireless communications at a user equipment (UE), 2comprising:”, which makes the preamble of the claim broad to whether the claim is an apparatus or a user equipment. Examiner suggest amending the preamble to recite “An apparatus for wireless communications at a user equipment (UE), the apparatus 2comprising:”.
Claim 29, recites the limitation “An apparatus for wireless communications at a user equipment (UE), 2comprising:”, which makes the preamble of the claim broad to whether the claim is an apparatus or a user equipment. Examiner suggest amending the preamble to recite “An apparatus for wireless communications at a user equipment (UE), the apparatus 2comprising:”.
Claim 29, the following limitations are recited:
- “means for receiving...” as recited in claim 29.
- “means for calculating…” as recited in claim 29.
- “means for identifying...” as recited in claim 29.
- “means for transmitting…” as recited in claim 29.
The limitations noted immediately above are means-plus-function limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Applicant may add a memory and processor or:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-30 provisionally rejected on the ground of nonstatutory double patenting over claims 1-30 of copending Application No. 17/381,501.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, although the conflicting claims are not identical, they are not patentably distinct from each other, see table below: 

Instant Application  
Copending Application 17/381,501
Claim 1. A method for wireless communications at a user equipment (UE), 2comprising: 
     3receiving first downlink control information corresponding to a first group of 4downlink transmissions and second downlink control information corresponding to a second 5group of downlink transmissions; 6calculating a number of information bits for a feedback message comprising 7first feedback for one or more downlink transmissions of the first group and second feedback 8for one or more downlink transmissions of the second group, the number of information bits 9comprising first information bits of the first feedback and second information bits of the 10second feedback; 11identifying a transmission power for the feedback message based at least in 12part on the calculated number of information bits; and 13transmitting the feedback message comprising the first feedback and the 14second feedback using the identified transmission power.
Claim 1. A method for wireless communications at a user equipment (UE), comprising: 
   receiving a first downlink control 
information transmission from a base station that provides a first set of group-based acknowledgment feedback parameters, wherein the first set of group-based acknowledgment feedback parameters includes a first group indicator for a first group of downlink transmissions, and a first feedback timing that indicates a first uplink transmission is to include a first group-based acknowledgment feedback associated with the first group of downlink transmissions; receiving a second downlink control information transmission from the base station that provides a second set of group-based acknowledgment feedback parameters, wherein the second set of group-based acknowledgment feedback parameters includes a second group indicator for a second group of downlink transmissions, and a second feedback timing that indicates the first uplink transmission is to include one or more of the first group-based acknowledgement feedback or a second group-based acknowledgment feedback associated with the second group of downlink transmissions; and determining, based at least in part on the first feedback timing and the second feedback timing, that the first uplink transmission is to include both the first group-based acknowledgement feedback and the second group-based acknowledgment feedback.
Claim 19. An apparatus for wireless communications at a user equipment (UE), 2comprising: 
    3a processor; 
    4memory coupled with the processor; and 5instructions stored in the memory and executable by the processor to cause the 6apparatus to: 
     7receive first downlink control information corresponding to a first 8group of downlink transmissions and second downlink control information 9corresponding to a second group of downlink transmissions; 10calculate a number of information bits for a feedback message 11comprising first feedback for one or more downlink transmissions of the first group 12and second feedback for one or more downlink transmissions of the second group, the 13number of information bits comprising first information bits of the first feedback and 14second information bits of the second feedback; 15identify a transmission power for the feedback message based at least 16in part on the calculated number of information bits; and 17transmit the feedback message comprising the first feedback and the 18second feedback using the identified transmission power.
Claim 13. An apparatus for wireless communications at a user equipment (UE), comprising: 
   a processor; 
     memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 
      receive a first downlink control 
information transmission from a base station that provides a first set of group-based acknowledgment feedback parameters, wherein the first set of group-based acknowledgment feedback parameters includes a first group indicator for a first group of downlink transmissions, and a first feedback timing that indicates a first uplink transmission is to include a first group-based acknowledgment feedback associated with the first group of downlink transmissions; receive a second downlink control information transmission from the base station that provides a second set of group-based acknowledgment feedback parameters, wherein the second set of group-based acknowledgment feedback parameters includes a second group indicator for a second group of downlink transmissions, and a second feedback timing that indicates the first uplink transmission is to include one or more of the first group-based acknowledgement feedback or a second group-based acknowledgment feedback associated with the second group of downlink transmissions; and determine, based at least in part on the first feedback timing and the second feedback timing, that the first uplink transmission is to include both the first group-based acknowledgement feedback and the second group-based acknowledgment feedback.
Claim 29. An apparatus for wireless communications at a user equipment (UE), 2comprising: 
       3means for receiving first downlink control information corresponding to a first 4group of downlink transmissions and second downlink control information corresponding to 5a second group of downlink transmissions; 6means for calculating a number of information bits for a feedback message 7comprising first feedback for one or more downlink transmissions of the first group and 8 second feedback for one or more downlink transmissions of the second group, the number of Attorney Docket No. PS087.01 (107922.0944)Qualcomm Ref. No. 202353 60 9information bits comprising first information bits of the first feedback and second 10information bits of the second feedback; 11means for identifying a transmission power for the feedback message based at 12least in part on the calculated number of information bits; and 13means for transmitting the feedback message comprising the first feedback 14and the second feedback using the identified transmission power.
Claim 25. An apparatus for wireless communications at a user equipment (UE), comprising: 
           means for receiving a first downlink control information transmission from a base station that provides a first set of group-based acknowledgment feedback parameters, wherein the first set of group-based acknowledgment feedback parameters includes a first group indicator for a first group of downlink transmissions, and a first feedback timing that indicates a first uplink transmission is to include a first group-based acknowledgment feedback associated with the first group of downlink transmissions; means for receiving a second downlink control information transmission from the base station that provides a second set of group-based acknowledgment feedback parameters, wherein the second set of group-based acknowledgment feedback parameters includes a second group indicator for a second group of downlink transmissions, and a second feedback timing that indicates the first uplink transmission is to include one or more of the first group-based acknowledgement feedback or a second group-based acknowledgment feedback associated with the second group of downlink transmissions; and means for determining, based at least in part on the first feedback timing and the second feedback timing, that the first uplink transmission is to include both the first group-based acknowledgement feedback and the second group-based acknowledgment feedback.
Claim 30. non-transitory computer-readable medium storing code for wireless 2communications at a user equipment (UE), the code comprising instructions executable by a 3processor to: 
         4receive first downlink control information corresponding to a first group of 5downlink transmissions and second downlink control information corresponding to a second 6group of downlink transmissions; 7calculate a number of information bits for a feedback message comprising first 8feedback for one or more downlink transmissions of the first group and second feedback for 9one or more downlink transmissions of the second group, the number of information bits 10comprising first information bits of the first feedback and second information bits of the 11second feedback; 12identify a transmission power for the feedback message based at least in part 13on the calculated number of information bits; and 14transmit the feedback message comprising the first feedback and the second 15feedback using the identified transmission power.
Claim 30. A non-transitory computer-readable medium storing code for wireless communications at a user equipment (UE), the code comprising instructions executable by a processor to: 

 receive a first downlink control information
transmission from a base station that provides a first set of group-based acknowledgment feedback parameters, wherein the first set of group-based acknowledgment feedback parameters includes a first group indicator for a first group of downlink transmissions, and a first feedback timing that indicates a first uplink transmission is to include a first group-based acknowledgment feedback associated with the first group of downlink transmissions; receive a second downlink control information transmission from the base station that provides a second set of group-based acknowledgment feedback parameters, wherein the second set of group-based acknowledgment feedback parameters includes a second group indicator for a second group of downlink transmissions, and a second feedback timing that indicates the first uplink transmission is to include one or more of the first group-based acknowledgement feedback or a second group-based acknowledgment feedback associated with the second group of downlink transmissions; and determine, based at least in part on the first feedback timing and the second feedback timing, that the first uplink transmission is to include both the first group-based acknowledgement feedback and the second group-based acknowledgment feedback.


The dependent claims of the instant application contain similar limitations of the dependent claims of the co-pending application. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the language of the claims presented contain the same limitations claimed. It would have been obvious to one of ordinary skilled in the art to modify the patented application to create the instant application to calculate a number of information bits for the feedback message, the number of information bits 9comprising first information bits of the first feedback and second information bits of the 10second feedback to identify 11a transmission power for the feedback message based at least in 12part on the calculated number of information bits.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented
 
Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472